United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7093                                                 September Term, 2022
                                                                        1:21-cv-02548-TSC
                                                       Filed On: October 11, 2022
Ljubo Skrbic,

                Appellant

       v.

City of Los Angeles Fire Department, Brush
Clearance Unit,

                Appellee

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:        Millett and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s orders filed October 22,
2021, and May 31, 2022, be affirmed. The district court did not abuse its discretion in
dismissing the complaint without prejudice for failure to comply with the pleading
standard of Federal Rule of Civil Procedure 8(a). See Ciralsky v. CIA, 355 F.3d 661,
668-71 (D.C. Cir. 2004). That rule requires “a short and plain statement of the grounds
for the court’s jurisdiction” and “a short and plain statement of the claim showing that
the pleader is entitled to relief,” see Fed. R. Civ. P. 8(a), and appellant’s complaint fails
to set forth a sufficient basis for the district court’s jurisdiction or his claim for relief
under federal law, see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule
8(a) “demands more than . . . unadorned, the-defendant-unlawfully-harmed-me
accusation[s]”). Moreover, the district court did not abuse its discretion in denying
appellant’s motion for reconsideration, see Smalls v. United States, 471 F.3d 186, 191
(D.C. Cir. 2006), and denying appellant’s motion for entry of default because the
defendant has not yet been required to respond to the complaint, see Whelan v. Abell,
48 F.3d 1247, 1258 (D.C. Cir. 1995).
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 22-7093                                                September Term, 2022

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.


                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk




                                          Page 2